     Case 1:20-cv-01389-DAD-SKO Document 19 Filed 01/27/21 Page 1 of 1


 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    GEORGE AVALOS,                                    No. 1:20-cv-01389-NONE-SKO
10                       Plaintiff,
11             v.                                       ORDER DIRECTING THE CLERK OF THE
                                                        COURT TO CLOSE THE CASE
12    D BOYS ENTERPRISES INC., et al.,
                                                        (Doc. 18)
13                       Defendants.
14

15

16            On January 25, 2021, Plaintiff filed a Notice of Voluntary Dismissal with Prejudice, in

17   which he notifies the Court of the dismissal of this action with prejudice. (Doc. 18.) Plaintiff filed

18   this notice before the opposing parties served either an answer or a motion for summary judgment.

19   As such, Plaintiff has voluntarily dismissed this matter with prejudice pursuant to Federal Rule of

20   Civil Procedure 41(a)(1)(A)(i).

21            Based on the foregoing, IT IS HEREBY ORDERED that the Clerk of Court SHALL assign

22   a district judge to this matter and thereafter CLOSE the case.

23
     IT IS SO ORDERED.
24

25   Dated:     January 26, 2021                                    /s/   Sheila K. Oberto            .
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
